Bijur, J. (dissenting).
I dissent. The alleged error for which this judgment is about to be reversed consists in the exclusion of a question assumed to be directed'toward impeaching the plaintiff’s credibility. The record in."this connection.reads as follows:
After the plaintiff had rested, and defendant’s motion for-a non-suit had been denied, the plaintiff was recalled for further cross-examination. The following then transpired: “ Mr. Benedict: I said, for further *17cross-examination. The Court: In the discretion of the Court, the witness is recalled. By Mr. Benedict: Q. Before you were employed by the defendants, were you employed by Thomas A. Edison, Incorporated? Mr. Simpson: I object. The Court: Yes or no? A. Yes, sir. Q. When? A- Previous to 1914. Q. Was that in the sale of phonographs and similar supplies? A. Yes, sir. Q. Did you collect— Mr. Simpson: I object. The Court: If in relation to any transactions between the Edison Company, Incorporated, and this witness, I will not allow it. Mr. Benedict: It is cross-examination on the question of credibility. The Court: Ask the question. Q. Did you collect a sum of money for Thomas A. Edison, Incorporated, while employed by them, and fail to turn it over? Mr. Simpson: I object. [Objection sustained, exception taken by the defendants.] ”
The question as to the witness’ previous employment: “ Was that in the sale of phonographs and similar supplies? ” was manifestly intended to supply some analogy between the witness’ conduct in a previous similar employment and in the instant case. As such the matter was immaterial, and the court’s explanation that further questions as to the witness’ transactions with his previous employer would not be allowed was pertinent and correct. It was then that counsel for defendant remarked: “It is cross-examination on the question of credibility,” and the court thereupon directed that the question should be asked. Then followed the question the exclusion of which is alleged to be erroneous. But . that question standing by itself, even if answered in the affirmative, would - not have indicated moral turpitude or any vicious conduct so as to impeach the witness’ credibility and counsel for defendant did not pursue the sub*18ject either by offer to elaborate the question or to connect it with improper conduct by further questions.
There is no doubt as to the rule so clearly expressed in People v. Webster, 139 N. Y. 73, 84, that an appropriate question directed to bring out “ any vicious or criminal act ” of the witness’ life is proper. In my view, however, the question here excluded cannot properly be so described, and upon the record as I find it I see no error in its exclusion, without even adverting to the further consideration (pointed out in the Webster case) that “ The extent to which disparaging questions, not relevant to the issue, may be put upon cross-examination, is discretionary with the trial court, and its rulings not subject to review here unless it appears that the discretion was abused.” As the question was originally put, it was not relevant to the issue at all, for it seemed to indicate an intention to bring out dishonesty on the part of the plaintiff in a previous employment similar to the employment in the instant case, and to be directed not toward impeaching the credibility of the witness, but to furnishing immaterial and therefore improper confirmation of his alleged dishonesty in the instant case. After counsel’s explanation that it was directed toward impeaching the witness ’ credibility, the question as framed did not appropriately present that issue.
I am unable to appreciate the reference made in the majority opinion in this connection to the fact that the issue in the instant case turned upon the plaintiff’s honesty.
The judgment should-be affirmed.
Judgment and order reversed and new trial ordered, with costs to appellant to- abide event.